EXAMINER’S AMENDMENT
The Applicant’s amendment dated 1/6/2022 has been entered and fully considered. Claims 1 and 3 have been amended by the Applicant. Claims 5 and 7-10 are amended by the Examiner using Examiner Amendments (see below). Claims 2 and 11 have been cancelled by the Applicant. Claim 4 is canceled by the Examiner (see below). Withdrawn claims 1 and 5-10 are hereby rejoined by the Examiner.
Claims 1, 3, and 5-10 are allowed.
Election/Restrictions
Claim 3 is allowable. Claims 1 and 5-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I, III, and IV (claims 1 and 5-10) and invention II (claim 3), as set forth in the Office action mailed on 12/12/2019, is hereby withdrawn and claims 1 and 5-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with TOSHIYUKI YOKOI on 1/20/2022.
Claim 4 has been cancelled.
Claim 5, line 2: “the molding space” has been replaced with “a molding space”.
Claim 7, line 2: “the resin” has been replaced with “a resin”.
Claim 7, line 2: “the molding space” has been replaced with “a molding space”.
Claim 7, line 5: “the first mold” has been replaced with “a first mold”.
Claim 7, line 6: “the second mold” has been replaced with “a second mold”.
Claim 7, line 8: “the shaft body” has been replaced with “a shaft body”.
Claim 8, line 2: “the resin” has been replaced with “a resin”.
Claim 8, line 2: “the molding space” has been replaced with “a molding space”.
Claim 8, line 6: “the first mold” has been replaced with “a first mold”.
Claim 8, line 7: “the second mold” has been replaced with “a second mold”.
Claim 8, line 10: “the shaft body” has been replaced with “a shaft body”.
Claim 9, line 2: “the resin” has been replaced with “a resin”.
Claim 9, line 2: “the molding space” has been replaced with “a molding space”.
Claim 9, line 5: “the first mold” has been replaced with “a first mold”.
Claim 9, line 6: “the second mold” has been replaced with “a second mold”.

Claim 10, line 2: “the resin” has been replaced with “a resin”.
Claim 10, line 2: “the molding space” has been replaced with “a molding space”.
Claim 10, line 6: “the first mold” has been replaced with “a first mold”.
Claim 10, line 7: “the second mold” has been replaced with “a second mold”.
Claim 10, line 10: “the shaft body” has been replaced with “a shaft body”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent claims 1, 3 was OSADA (US 5,874,324), hereinafter OSADA.
Regarding independent claim 3 and part of limitations of claim 1, OSADA discloses a mold device that comprises of an ejection device for ejecting a pressurized fluid between a resin and a cavity of the mold device during the injection of the resin or after the injection of the resin to pressurize the resin. OSADA also discloses that the ejection device has a multiple structure and the ejector pin is configured to move backward before fluid pressurization to make a space between an ejection portion and the resin and the ejection portion being formed at a tip of the pressurization pin.
OSADA, however, fails to disclose that the outer cylinder having a passage of the pressurized fluid inside the outer cylinder, at least the outer cylinder of the pressurization pin can move forward and backward.
As such claims 1 and 3 are allowable. Claims 5-10 are dependent on claim 3 and are allowed as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748